Citation Nr: 0401363	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  03-07 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right knee 
strain.

2.  Entitlement to service connection for residuals of a 
stress fracture of the right fibula.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from May 1996 to January 2001.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 17, 2001, by 
the Department of Veterans Affairs (VA) Los Angeles, 
California, Regional Office (RO).   



REMAND

In the decision of November 2001, the RO denied service 
connection for a right knee strain and residuals of a stress 
fracture of the right fibula in part based on a conclusion 
that a right knee strain and a stress fracture of the right 
fibula in service were acute and transitory, and no present 
disability was found on an examination of September 2001.  

On April 10, 2003, the RO received VA treatment records which 
were submitted by the veteran's local representative.  On 
April 11, 2003, the RO certified the case for appellate 
review.  It appears that the additional evidence which had 
been received by the RO had not yet been associated with the 
claims file at that time.  The Board notes that this 
additional evidence has not been the subject of a decision by 
the RO, and was not addressed in a supplemental statement of 
the case.

The agency of original jurisdiction must furnish the 
appellant a supplemental statement of the case if the agency 
of original jurisdiction receives additional pertinent 
evidence after a statement of the case and before the appeal 
is certified to the Board and transferred to the Board.  See 
38 C.F.R. § 19.31(b).  

The additional evidence may not be reviewed in the first 
instance by the Board.  See Disabled American Veterans, et. 
al., v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held invalid a 
regulation which allowed the Board to consider additional 
evidence without having to remand the case to the AOJ for 
initial consideration and without having to obtain the 
appellant's waiver.  The Board notes that the veteran has not 
submitted a written waiver of his right to have the 
additional evidence reviewed by the RO.  Therefore, a remand 
to the RO for initial consideration of this evidence is 
required.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should review the additional 
evidence that has been added to the 
claims file and determine whether the 
benefits sought on appeal may now be 
granted.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




